DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because they fail to comply with the following §1.84 sections.
New corrected drawings in compliance with §1.84(m) are required in this application because the shading, in each of the figures, makes it difficult to determine the structure of the claimed invention.
New corrected drawings in compliance with §1.84(l) are required in this application because the line and text quality, in each of the figures, makes it difficult to determine the structure of the claimed invention and the displayed graphs.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "25" and "33" have both been used to designate oil inlet orifice. 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “25” has been used to designate both oil filter and oil inlet orifice.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 
	
Claim Objections
Claims 1-7 are objected to because of the following informalities:
Claim 1, Line 2, the term “comprising of” should read --comprised of--
Claim 1, Lines 10-11, the term “the movable vertical shaft has a stepped diameter with a narrow diameter at the tip and a preceding broader diameter” should read --the movable vertical shaft has a tip, portion at the tip, and a portion preceding the narrow diameter--; this overcomes confusing grammar
Claim 1, Line 24, the phrase “a housing connecting engine” should read --a housing connecting the engine--
Claim 2, Line 1, the phrase “the actuator upon actuation, moves the diaphragm and the spring driving the movable vertical shaft downward” should read --the actuator assembly, upon actuation, moves the diaphragm and the spring to drive the movable vertical shaft downward--
Claim 7, Lines 1-2, the phrase “the actuator assembly on actuation” should read --the actuator assembly, upon
Claim 7, Line 4, the term “but” should be deleted
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. The term “controlled oil supply means”, in Claims 1 & 3, is being interpreted under 112(f), where the generic placeholder is “means”, the functional language is “controlled oil supply”, and sufficient structure is not provided; further, the specification does not provide any structure associated with the controlled oil supply means, and therefore does not provide sufficient modifying structure.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: vane locking adapters” in Claim 1, where the generic placeholder is “adapters”, the functional language is “vane locking, and sufficient structure is not provided; the instant application specification does not provide any more details on the vane locking adapters, except stating the adapters are Element 19 in the drawings; the drawings show sufficient structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1, applicant has failed to show possession of the claimed invention by omitting essential detail needed to understand what the invention is and how it works.  Applicant claims “a vacuum pump for an automobile engine”.  This raises questions to what applicant had possession of, in that neither the specification nor the drawings, or a combination thereof, adequately explain how the vacuum pump works, since an air outlet is not described in the application.  An air inlet, comprised of Elements 8-11, is described as a non-return valve, where the suction port 61 is assumed to be associated with the non-return valve of the air inlet.  However, it is not clear how the air exits the vacuum pump once inside the rotor assembly, since an outlet has not been defined.  The instant application specification states air can be vented out to the environment, but never provides and structure or explanation as to how this is accomplished.  An oil outlet, comprised of Elements 13, 14 & 16 defining a reed stopper assembly, has been described, but the specification states it is designed to prevent air leakage.  
Applicant has failed to show possession of the claimed invention by omitting essential detail needed to understand what the invention is and how it works.  Applicant claims “a controlled oil supply means” and “a reed stopper assembly…to allow the oil to exit”.  This raises questions to what applicant had possession of, in that neither the specification nor the drawings, or a combination thereof, adequately explain the structure of the controlled oil supply means or how the oil is distributed within the pump.  The instant application specification defines the controlled oil supply means as Element 35, which is shown in Figure 12a.  However, Element 35 appears to be pointing at the end of oil supply path 60.  There does appear to be a larger diameter bore, within which oil inlet orifice 33 is located, just above the lead line to Element 35, but it is not clear how or if this structure controls the oil supply.  Additionally, the instant application specification does not specifically discuss any structure associated with the controlled oil supply means which is used to control the oil supply.  When referencing Figure 12b, it appears oil supply path 60 communicates with oil gallery 58, but there is no fluid connection between the engine 57 and the oil gallery 58.  This means there is no fluid connection between the engine and the pump, so it is not clear how oil is transmitted to the pump.  Lastly, a reed stopper valve is claimed, which the specification states is used to restrict oil flow out of the pump.  However, it is not clear how oil is distributed to the reed stopper assembly, since no oil channels or passages are shown which connect to the reed stopper assembly.  As such, Applicant has not provided sufficient written description on what the controlled oil supply means is, how the controlled oil supply means works, or how the oil is distributed within the pump.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claim(s) are replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.  An attempt to point out as much of the indefinite language as possible was attempted and shown below.  However, due to the extensive amount of indefinite language, some of the indefinite language may have been missed.  Applicant is advised to carefully review the claim language and amend any indefinite language to present a complete operative device.

As to Claim 1, the term “controlled oil supply means”, in Line 7, is indefinite.  The instant application does not describe any structure on what constitutes the controlled oil supply means, nor how any structure controls the oil supply.  The only possible structure provided is the instant application defines the controlled oil supply means as Element 35, which is shown in Figure 12a.  However, the lead line for Element 35 appears to be pointing at the end of oil supply path 60.    There does appear to be a larger diameter bore, within which oil inlet orifice 33 is located, just above the lead line to Element 35, but it is not clear how or if this structure controls the oil supply.

The limitation “the vane locking sub-assembly comprises a plurality of stoppers resting on a plurality of disc springs, and a plurality of vane locking adaptors connected to a plurality of extension springs”, in Lines 16-18, is indefinite.  The wording of the limitation could lead one of ordinary skill in the art to conclude multiple stoppers are resting on a single disc spring or a single stopper is resting on multiple disc springs.  Similarly, one of ordinary skill in the art could conclude multiple locking adaptors are connected to a single extension spring or a single locking adaptor is connected to multiple extension springs.  However, none of these scenarios is shown in the figures.  As such, it is not clear how these structural scenarios are accomplished.  For the purpose of examination, the limitation will be interpreted as the vane locking sub-assembly comprises a plurality of stoppers and a plurality of disc springs, each stopper of the plurality of stoppers resting on a respective disc spring of the plurality of disc springs; a plurality of vane locking adaptors and a plurality of extension springs, each vane locking adaptor of the plurality of vane locking adaptors connected to a respective extension spring of the plurality of extension springs.
The term “the locking cap”, in Line 21, lacks antecedent basis.
The term “the knob”, in Line 22, lacks antecedent basis.

The term “a locking cap”, in Line 25, is indefinite.  A locking cap has already been defined in Line 21.  It is not clear if the locking cap in Line 25 is the same locking cap as in Line 21, or if they are different locking caps.  For the purpose of examination, the locking caps will be considered the same locking caps.
The term “the engine camshaft”, in Line 25, lacks antecedent basis.
The limitation “said knob connecting the engine camshaft and transmitting power and torque to the vacuum pump”, in Lines 25-26, is indefinite.  One of ordinary skill in the art would interpret the limitation as the knob being separate from the vacuum pump.  However, Claim 1 has defined the knob as being part of the vacuum pump.  Therefore, it is not clear if the knob is part of the vacuum pump or a separate component.  Additionally, the preamble only claims “a vacuum pump for an automobile engine”, which would lead one of ordinary skill in the art to conclude only the  vacuum pump is being claimed, where the vacuum pump can be used with an automobile engine.  However, the limitation is positively claiming an engine camshaft, which is part of the engine.  As such, it is not clear if only the vacuum pump is being claimed, or a vacuum pump and an automobile engine is being claimed, making the scope of the claim unclear and indefinite.
The limitation, “said diaphragm is resting on said inlet connector through the action of said spring”, in Lines 29-30, is indefinite.  First, the term “the action” lacks antecedent basis.  Second, it is not clear what constitutes the action of the spring.  For the purpose of examination, the limitation will be interpreted as the spring biases the diaphragm towards the inlet connector so that the diaphragm is on contact with the inlet connector.

As to Claim 2, the term “low vacuum”, in Line 3, is indefinite.  It is not clear what portion of the structure is in a low vacuum state.  It appears Applicant intends for the low vacuum state to apply to a reduction in pressure to the brake booster tank.  However, a brake booster tank has not been positively claimed.  Additionally, the preamble of both Claims 1 & 2 only claim a vacuum pump which can be used with an automobile engine.  If the intended low vacuum is associated with the pressure of the brake booster tank, this would entail a system where the vacuum pump is only a component of a larger system, which would be outside of the scope of the preamble.  As such, the scope of the claim is not clear.
As to Claim 3, the term “the controlled oil supply means is provided by an oil inlet orifice and the movable vertical shaft”, is indefinite.  Since it is not clear what constitutes the controlled oil supply means, it is not clear how the controlled oil supply means is provided by an oil inlet orifice and the movable vertical shaft.
As to Claim 4, the limitation “the power consumption is reduced by 25-34% of applied torque”, is indefinite.  Applicant is attempting to link torque and power as the same concept.  However, they are not the concept.  Torque is a measure of the capacity to perform work, where power is the rate at which work is accomplished.  Since the two concepts are not the same, it is not clear what is being reduced by 25-34%.  Additionally, an established power consumption baseline in the art is not available for comparison, so it is not clear what variables, structure, or testing methods are being utilized to determine the power consumption or torque in either the instant invention or the comparison vacuum pump.  Applicant is advised to positively claim the structure which results in a reduction in power consumption or torque, not the resultant effects of the structure.
The term “the power consumption” lacks antecedent basis.
As to Claim 5, the term “the actuation” lacks antecedent basis and is indefinite.  It is not clear what is being actuated.  For example, the rotation of the rotor can be actuated or the axial 
The term “a vacuum pressure”, is indefinite.  It is not clear what part of the pump has a vacuum pressure of ~96 kPa.  It appears Applicant intends for the vacuum pressure to apply to the pressure in the brake booster tank.  However, a brake booster tank has not been positively claimed.  Additionally, the preamble of both Claims 1 & 5 only claim a vacuum pump which can be used with an automobile engine.  If the intended vacuum pressure is associated with the pressure of the brake booster tank, this would entail a system where the vacuum pump is only a component of a larger system, which would be outside of the scope of the preamble.  As such, the scope of the claim is not clear.
As to Claim 6, the limitation “the movable vertical shaft moves downwards striking in an oil inlet orifice of the rotor to block the oil supply” is indefinite.  It is not clear how the shaft is striking in the oil inlet orifice, since instant application Figures 12a-12e appear to only show the shaft blocking the oil inlet orifice 33.  As such, it is not clear what is being struck.  Additionally, the term “the oil supply” lacks antecedent basis.  Both an oil supply path and a controlled oil supply means were defined in Claim 1, but an oil supply has not be defined prior to Claim 6.
As to Claim 7, the term “a stepped diameter”, in Line 2, is indefinite.  It is not clear if this is the same stepped diameter, as first defined in Claim 1, Line 10, or if a second stepped diameter is being defined.  For the purpose of examination, the two stepped diameters will be considered the same stepped diameter.
The limitation “the broader diameter portion of the movable vertical shaft engages with the vane locking assembly and causes said plurality of vanes locking adaptors to move outward and strike the plurality of vanes to block movement of the shaft due to a force applied by the plurality of disc springs”, in Lines 5-9, is indefinite.  It is not clear how the adapters striking the vanes blocks movement of the shaft, since instant application Figure 12e shows the downward 
The term “the oil supply”, in Lines 9-10, lacks antecedent basis.  Both an oil supply path and a controlled oil supply means were defined in Claim 1, but an oil supply has not be defined prior to Claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blank (2015/0132155) describes a vacuum pump with a vane locking mechanism.  Heaps (2014/0334960) describes a vacuum pump with a controlled lubrication means.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DAVID N BRANDT/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746